Citation Nr: 0524804	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating, in excess of 10 
percent, for lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1993.  The veteran had subsequent service in the United 
States Naval Reserves.  

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted the claim of entitlement 
to service connection for lumbosacral strain, granting an 
initial 10 percent disability rating, effective July 9, 2001.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate the claim and has made reasonable 
efforts to develop such evidence.  

2.  Prior to September 26, 2003, the medical evidence of 
record reported that lumbosacral strain was manifested by 
persistent pain.  

3.  Beginning September 26, 2003, the medical evidence of 
record reported that lumbosacral strain was manifested by 
pain, limitation of motion, and an inability to walk for long 
distances.  

4.  There record does not contain evidence of muscle spasms 
on extreme forward bending or unilateral loss of lateral 
spine motion in a standing position, nor is it shown that the 
veteran had flexion less than 60 degrees.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
increased disability rating, in excess of 10 percent, for 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5295 (effective prior to September 23, 2002).  

2.  Beginning September 26, 2003, the criteria for an initial 
increased disability rating, in excess of 10 percent, for 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 
5237 (effective from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In July 2001, VA received the veteran's claim for entitlement  
to service connection for lumbosacral strain.  In June 2002, 
the veteran received correspondence pertaining to the general 
requirements of VCAA.  By rating decision, dated in August 
2002, the RO granted the claim of entitlement to service 
connection for lumbosacral strain, assigning a 10 percent 
disability rating, effective July 9, 2001.  Upon receiving 
notice of the RO's decision, the veteran timely appealed the 
assigned percentage.  In June 2003, the veteran was issued a 
Statement of the Case.  In August 2003, the veteran perfected 
the appeal before the Board.   A Supplemental Statement of 
the Case was issued in June 2004.  

In a November 2004 correspondence pertaining to the 
requirements of VCAA, the veteran was advised of the evidence 
already received by VA; the evidence VA would help him 
obtain; and the evidence that he was responsible for 
obtaining.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Accordingly, the Board will proceed 
to the merits of the claim.  

Factual Background

The veteran served on active duty from August 1991 to August 
1993. 

Service medical records showed that the veteran received 
treatment for chronic lumbar strain.  

A June 2000 medical activity report, from Concentra Medical 
Center, showed a diagnosis of lumbar strain.  In his July 
2001 application for service connection for the lumbar spine, 
the veteran stated that he experienced persistent pain in his 
back when he laid down for too long or jogged for too long, 
and the treatment he received did not result in improvement.  

VA treatment records, dated from April 2001 to May 2002, 
disclose treatment for low back pain. In May 2001, he was 
seen for complaints of back pain with lifting or with 
ambulating for three to five blocks.  The pain level was an 8 
on a pain scale of 1 to 10.  The pain was relieved by rest 
and changing positions.  A review of the musculoskeletal 
systems revealed no abnormalities.  A May 2001 VA X-ray 
Report noted that the visualized bony structures and 
articular surfaces were within normal limits; alignment was 
satisfactory; there was possible disc space narrowing at the 
L1-2 level.  In December 2001, he indicated that his back was 
improving.  

On VA examination, dated in February 2004, the veteran 
related that he developed low back strain in the service.  He 
participated in physical therapy and indicated that the 
therapy helped.  In his current employment position, he was 
required to pack boxes.  He complained that his back pain 
worsened with  heavy use and sitting for 6-7 hours in a 
chair.  He took Tylenol for his symptoms, and for severe 
symptoms, he took a muscle relaxer.  

On evaluation of the spine, there were no vertebral body, 
disc space, sacroiliac joint (SI) or sacral tenderness; there 
was no paravertebral muscle tenderness or spasm, he had 
negative straight leg raising, bilaterally; and there was 
symmetric patella and Achilles deep tendon reflexes.  He had 
flexion of the back from 0 to 80 degrees; extension was from 
0-25 degrees; he had right and left bending from 0 to 35 
degrees; and bilateral rotation was from 0 to 30 degrees.  
There was no evidence of pain with these motions.  X-ray 
studies yielded the impression of degenerative disc disease 
at L5-S1, with mild spondylolisthesis otherwise normal limit.  
The diagnosis was low back pain due to strain; however, the 
examination was described as normal.  

In an April 2004 addendum of the findings of the February 
2004 examination, the examiner opined that the current low 
back pain was associated with the veteran's employment 
position and that there was little evidence that the current 
low back pain was related to the low back pain that he 
developed in service.  However, he also stated that it was 
possible that the low back pain that the veteran currently 
suffered from was related to his time in service.  However, 
hard work during the employment position that required him to 
move heavy mail sacks for six years without a back problem 
suggested to the examiner that his new back pain originated 
after he discontinued his position at the airport.  In 
essence, the opinion was equivocal.

In May 2004, the same examiner was requested to render an 
opinion as to whether it was as least as likely as not that 
the degenerative disc disease had its origin in service.  In 
June 2004, the examiner responded that the herniated disc at 
L5-S1 most likely occurred after the veteran separated from 
service.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that the regulations for rating the veteran's 
disability of the spine were changed, effective September 26, 
2003.  In the June 2004 Supplemental Statement of the Case, 
the RO informed the veteran of the changes in the regulations 
and criteria for rating disabilities of the spine, and 
evaluated the veteran under both the old and new regulations.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  

The veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2004).  

The following criteria are used to rate disabilities of the 
spine under Diagnostic Code 5295, prior to September 26, 
2003.  

5295
Lumbosacral Strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295, prior to September 
26, 2003.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment
provided that the effects in each spinal segment are 
clearly distinct
evaluate each segment on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases 
and Injuries of the Spine
whichever method results in a higher evaluation for that 
segment. 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Effective September 
26, 2003





 


 
Plate V


When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Analysis

As stated above, the schedular criteria for rating 
disabilities of the spine were revised during the course of 
this veteran's appeal.  The Board must evaluate the veteran's 
lumbar strain disability according to both the old and the 
new criteria.  

Entitlement to an Initial Increased Disability Rating, in 
Excess of 10 Percent, for Lumbar Strain, prior to September 
26, 2003

In August 2002, the RO granted the claim of entitlement to 
service connection for lumbar strain and assigned a 10 
percent disability rating, effective July 9, 2001 under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  The complete 
regulation is stated above.  

The veteran argues that the spine disability is more than 10 
percent disabling.  Under Diagnostic Code 5295, a 20 percent 
disability rating may be assigned where the veteran suffered 
from lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  

VA treatment records, dated from April 2001 to May 2002, 
reported that there were no abnormalities of the veteran's 
musculoskeletal systems.  

On VA examination, dated in February 2004, there were no 
findings of paravertebral muscle tenderness or spasm.  The 
veteran had limitation of motion of the spine; however, there 
was no pain on motion.  The diagnosis was low back pain due 
to strain.  The examiner described the examination as normal.  

In applying the diagnostic criteria to the facts above, it is 
apparent that the veteran's lumbar strain warranted no more 
than a 10 percent disability rating under the old  criteria 
for Diagnostic Code 5295, as evidence of muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position was not shown by the medical 
record.  

The Board recognizes that there are other Diagnostic Codes 
that address the veteran's symptoms associated with the 
disability of the lumbar spine.  However, service connection 
has not been established for invertebral disc syndrome; 
therefore, application of Diagnostic Code 5293 is 
inappropriate.  Similarly, the criteria for a 20 percent 
disability rating are not met under Diagnostic Cide 5292, for 
limitation of motion causing moderate impairment.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of Diagnostic Code should be upheld so long as 
it is supported by explanation and evidence.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In consideration of the DeLuca requirements, the Board 
observes the veteran's complaints of persistent pain and 
inability to walk for long distances; however, the medical 
evidence of record lacks objective findings of functional 
loss, pain on movement of a particular joint and limitation 
of motion, experienced by the veteran, which would suggest 
that the criteria for a higher rating were met.  Likewise, 
the Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating.  

To conclude, prior to September 26, 2003, the criteria for a 
20 percent disability rating have not been met.  

Entitlement to an Initial Increased Disability Rating, in 
Excess of 10 Percent, for Lumbar Strain, beginning September 
26, 2003

Effective September 26, 2003, the criteria for rating spine 
disabilities under 38 C.F.R. § 4.71a were revised.  The 
complete revised criteria have been stated above.  

As stated above, the veteran claims entitlement to an initial 
rating in excess of 10 percent for lumbar strain.  The new 
criteria provide that a 20 percent evaluation for a lumbar 
strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 degrees (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation).  38 C.F.R. § 4.71a, Diagnostic Code 
5237 (effective September 26, 2003).  

On VA examination, dated in February 2004, the veteran had 
flexion from 0 to 80 degrees; he had extension from 0 to 25 
degrees; he had bending to the right, and to the left, from 0 
to 35 degrees; and he had bilateral rotation from 0 to 30 
degrees.  Therefore, the new criteria are inapplicable to the 
veteran's low back disability, as forward flexion was to 80 
degrees, which is greater than 30 degrees, but not less than 
60 degrees, as required by the criteria.  

As compared with the new criteria, under the old criteria, a 
20 percent evaluation contemplates a lumbosacral strain with 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  The medical 
evidence of record does not indicate, at any time, that the 
veteran experienced muscle spasms on extreme or unilateral 
loss of spine motion.  

The Board has considered the requirements set forth in 
DeLuca, as referenced above.  Complaints of persistent pain 
and an inability to walk for long distances were reported in 
the medical evidence of record; however, the record lacks 
objective medical findings of functional loss, pain on 
movement of a particular joint and limitation of motion, 
experienced by the veteran, which would suggest that the 
criteria for a higher rating were met.  

Therefore, it is evident that under the old criteria, in 
effect prior to September 26, 2003, for lumbosacral strain, 
Diagnostic Code 5295 (effective prior to September 2003), and 
the new criteria for lumbosacral strain under Diagnostic Code 
5237, a rating of 10 percent, and no more is warranted.  

Extraschedular Rating

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the initial evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the veteran's back 
pathology has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  The 
Board therefore finds that further consideration or referral 
of this matter under the provisions of 38 C.F.R. § 3.321 is 
not necessary or appropriate.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
initial increased rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an initial 
increased rating must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER

Entitlement to an initial increased disability rating, in 
excess of 10 percent, for lumbar strain is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


